DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            CECIL TOLBERT,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D18-2684

                            [November 8, 2018]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 09-6570 CF10A.

   Cecil Tolbert, Crawfordville, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.